Citation Nr: 1230684	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  11-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to June 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a January 2010 rating decision by the VA RO in Detroit, Michigan, which denied the Veteran's claims for service connection for bilateral sensorineural hearing loss and tinnitus.

The Veteran requested a hearing before a Veterans Law Judge in Washington, DC in his June 2011 substantive appeal.  In a May 2012 letter, VA informed the Veteran of the date and time of his scheduled hearing.  Nonetheless, the Veteran failed to appear at her hearing.  The appellant has neither given good cause for his failure to appear, nor asked that the hearing be rescheduled; therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is etiologically related to his military service.

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decisions to grant service connection for bilateral hearing loss and tinnitus herein are completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his October 2008 claim that he was exposed to heavy gun fire while serving aboard the U.S.S. Caloosahatchee.  He further alleged that he went to a VA Medical Center (VAMC) for treatment of hearing loss and tinnitus when he was discharged, and that he has had hearing loss and tinnitus since his discharge from service.  In his June 2011 substantive appeal, the Veteran asserted that he sought treatment for hearing loss and tinnitus within one year of service at VAMC Allen Park, Michigan.

The Veteran's service treatment records include a June 1954 Report of Medical Examination which is limited to a finding of 15/15 scores on whispered voice (WV) testing; no audiometric testing was performed at separation from service.  The Veteran's DD Form 214 indicates that the civilian occupation related to his military specialty is "Ordinary Seaman."

After service, documents dated May 1966 and November 1969 reflect that the Veteran was working as a machinist.  The Veteran underwent a left ear labyrinthectomy at the Ann Arbor, Michigan VAMC in January 1985.

In January 2009, the Veteran told a treating VA clinician that he had noise exposure from artillery in service.  The VA audiologist diagnosed the Veteran with right ear (AD) hearing within normal limits (WNL) from 250-1000 Hertz (Hz), moderate sensorineural hearing loss (SNHL) at 2000 Hz and 6000 Hz, sloping to moderate-severe at 3000 to 4000 Hz, to severe at 8000 Hz.  The audiologist diagnosed the Veteran with left ear (AS) profound SNHL across frequencies; the Veteran had no measureable thresholds at audiometric limits, which the audiologist found was consistent with the Veteran's history of a CNVIII (vestibulocochlear nerve) section.

Later in January 2009, a VA examiner noted that the Veteran reported that during his service he was a gunner and was exposed to machine guns and cannons.  The VA examiner diagnosed the Veteran with tinnitus, moderately severe sensori-neural hearing loss in the right ear, and profound sensori-neural hearing loss in the left ear.  The examiner stated that:

It is my opinion that the veteran's tinnitus are [sic] likely caused by a result of noise exposure occurring in military service.  The veteran had documented exposure to loud noises during military service, which is a known cause for the development of noise-induced hearing loss and tinnitus.  For the left ear there is not sufficient medical or audio history; the Veteran was unable to substantiate asymmetrical hearing loss.  I cannot resolve this issue for the left ear without resorting to mere speculation.  The hearing loss in the right ear is at least as likely as not caused or a result of military service.   It is as likely as not that the tinnitus was related to military service and the same causative factor at least for the right ear.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the aforementioned clinicians are so qualified, their medical opinions constitute competent medical evidence.

The Board finds that the Veteran is competent to report that he experienced noise exposure in service, and that he has experienced hearing loss and tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (tinnitus is capable of lay observation).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the Veteran's reports of noise exposure, hearing loss, and tinnitus are credible, based on his consistent statements throughout the claim and the absence of documentation to the contrary.  In this regard, the Board notes that whispered voice test results are entitled to little probative weight because it is widely known that those tests are insensitive to high frequency hearing loss which is the area of hearing most affected by noise exposure.  See VA Fast Letter No. 10-35 (Sept. 2, 2010).

Consequently, the Board finds that the probative evidence of record, including the January 2009 VA examiner's opinion and the Veteran's documented post-service reports of right ear hearing loss and tinnitus, warrants a grant of service connection for those disabilities.  Furthermore, attributing the benefit of the doubt to the Veteran, the Board finds that service connection for his left ear is warranted because the Veteran has credibly alleged that he was exposed to the same in-service acoustic trauma in his left ear as he was in his right ear.  38 C.F.R. § 3.102.  Accordingly, service connection for the Veteran's bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


